Opinion by
Hoffman, J.,
TMs is a direct appeal from appellant’s sentence of one-two years in prison following Ms plea of guilty to tbe charge of possessing marijuana. Appellant contends that the sentence was excessive.
The Controlled Substance, Drug, Device and Cosmetic Act1 applies to all cases not final as of June 14, 1972, the effective date of the act. As tMs appeal was pending on that date, the judgment in the instant case was not then final. Commonwealth v. Simpson, 222 Pa. Superior Ct. 296, 294 A. 2d 805 (1972). Thus, the said act applies herein.
The lower court record does not indicate the quantity of marijuana which the appellant was convicted of possessing. TMs court, therefore, cannot determine whether or not the one-two year sentence is in accord with the statute. Under the new act, the term of imprisonment wMch may be imposed is contingent upon the quantity of marijuana possessed. We remand this case to the Court of Common Pleas of Berks County with instructions that the quantity possessed be determined and a sentence be then imposed consistent with the precepts of the new act.

 Act of April 14, 1972 (P.L. 64), 35 P.S. §§780-101 to 780-143; repealing tlie Act of September 26, 1961 (P. L. 1664).